Citation Nr: 0334122	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision that 
denied entitlement to a TDIU.  The veteran filed a notice of 
disagreement (NOD) in December 2001.  The RO issued a 
statement of the case (SOC) in August 2002.  The RO received 
the veteran's substantive appeal in August 2002.  

In November 2002, the veteran, through his representative, 
claimed entitlement to a 10 percent evaluation for the 
veteran's service-connected tinnitus.  As this issue has not 
been adjudicated by the RO, it is not before the Board, and 
is referred to the RO for appropriate action.    

REMAND

The Board finds that additional action is warranted prior to 
appellate consideration of the claim on appeal.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In January 2001, the veteran filed his claim for a TDIU.  
While, in a May 2001 letter, the RO notified the veteran of 
the VCAA's duty to assist and notify provisions as it 
pertained to a claim for service connection, the record does 
not include any other correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claim for a TDIU, particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO, not the Board, 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 1, 2003).  
Moreover, the RO must take this opportunity to inform the 
veteran that a full year is allowed to submit the additional 
information and/or evidence requested.  See Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  After providing the required notice, the RO 
must attempt to obtain and associate with the claims file 
evidence from any source(s) identified by the veteran, 
following the procedures prescribed in 38 C.F.R. §3.159 
(2003).  

The Board also finds that specific additional development of 
the claim is warranted.

In April 2001, the veteran underwent VA examination in 
connection with the claim.  The examiner evaluated the 
severity of the veteran's service-connected disabilities, but 
did not offer an opinion as to whether the veteran's service-
connected disabilities, either individually or in concert, 
result in an inability to obtain or retain substantially 
gainful employment.  As the Board finds that such an opinion 
is needed to fully and fairly adjudicate the TDIU claim on 
appeal (see 38 U.S.C.A. § 5103A; Friscia v. Brown, 7 Vet. 
App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994)), the RO should arrange for the veteran to undergo 
appropriate examination to obtain such an opinion.  The 
veteran is hereby advised that a failure to report to the 
such scheduled examination, without good cause, will result 
in a denial of the claim.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of such examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo an examination, 
the RO should obtain and associate with the claims file all 
outstanding VA treatment records.  While the record reflects 
that the veteran has been seen at the VA Medical Center 
(VAMC) in Columbia, South Carolina, records from that 
facility records dated subsequent to July 2002, have not been 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding treatment records from the 
identified VA facility, following the procedures prescribed 
in 38 C.F.R. § 3.159, as regards requesting medical records 
from Federal facilities.

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The supplemental SOC 
(SSOC) that explains the bases for the RO's determinations 
must include citation to a pertinent regulation implementing 
the VCAA-i.e., 38 C.F.R. § 3.159 (2003)-not cited to in the 
August 2002 SOC.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
Columbia VAMC furnish all pertinent 
records of evaluation and/or treatment of 
the veteran from July 2002 to the present.  
In requesting these records, the RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003).  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
TDIU.  The letter should include a summary 
of the evidence currently of record and 
specific notice as to the type of evidence 
necessary to substantiate the claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the appellant 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (unless this period is 
waived, in writing). 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.  

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
general medical examination.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report must 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner is advised that service 
connection is currently in effect for the 
following disabilities:  sinusitis with 
headaches (30 percent); scar right foot, 
plantar keratoma (10 percent), right foot 
injury with screw fixation 4th metatarsal 
(10 percent), left foot injury with screw 
fixation 4th metatarsal (10 percent), 
probable gastritis with GERD (10 
percent), right shoulder tendonitis with 
impingement (10 percent), left shoulder 
impingement (10 percent), lumbar spine 
arthritis (10 percent), scar left foot, 
plantar keratoma (10 percent), right ear 
hearing loss (0 percent) and tinnitus (0 
percent).  

Following examination of the veteran and 
review of the claims file, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's service-
connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  The physician must 
render the requested opinion without 
regard age or the impact of any 
nonservice-connected disabilities.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable.

5.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 5103 
(West 2002) and any other applicable 
legal precedent.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
TDIU in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§ 3.159 (2003) and clear reasons and 
bases for the RO's determinations), and 
afford them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



